DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/728,729 (U.S Patent No. 11,048, 458 B2); where claims 16 – 34 are pending in this application.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 09/15/2021 has been considered.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 - 34 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 11, 14, 15, 17 and 18 of U.S Patent No. 11,048,458 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the instant application claims 16 (along with claims 25, 26, 32) and 34 are to be found in parent application claims 1 and 18, respectively (as the application claims 16 (along with claims 25, 26 and 32) and 34 fully encompass parent claims 1 and 18).
The difference between the instant application claims 16 and 34 and the parent claims 1 and 18 lies in the fact that the parent claims includes many more elements (e.g., receiving selection of an image, first wireless communication is shorter than the rest of the wireless communications) and is thus much more specific and the instant application claims are broader since it’s not claiming the aforementioned elements, for example. Also, it appears that the communication apparatus in the instant claims corresponds to a printer while the communication apparatus in the parent claims can corresponds to a terminal 200 as indicated in Fig. 1 of Specification and claim 1 (it mentions a communication apparatus, a printer and an external access point).  Thus, the invention of claim 1 and 18 of the parent claims are in effect a “species” of the “generic” invention of the instant applicant claims 16 and 34.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant application claims 16 and 34 are anticipated by claims 1 and 18, respectively, of the parent claims, it is not patentably distinct from claim 1 and 18 of the parent claims.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned or interpreted somewhere in the claims): 
Instant Application 17/467,903
Patent No. 11,048,458 B2
Claim 16

A control method of a terminal apparatus capable of wirelessly connecting with an external access point provided externally to the terminal apparatus and externally to a communication apparatus and with the communication apparatus, the control method comprising: 
executing second wireless communication for communication by direct wireless connection without executing first wireless communication with the communication apparatus, in a case where the communication apparatus is operated in a predetermined state that an access point included in the communication apparatus is enabled, wherein the direct wireless connection is connection between the access point included in the communication apparatus and the terminal apparatus without using the external access point; and
executing, based on the first wireless communication, third wireless communication for communication by connection between the communication apparatus and the terminal apparatus via the external access point, in a case where the terminal apparatus is connecting with the external access point, 
wherein the first wireless communication is executed by a shorter range communication method with a communication range shorter than a communication range of the second wireless communication, and 
wherein the first wireless communication is communication by Bluetooth.  

Claim 25

The control method according to claim 16, further comprising: 
receiving selection of an image; 
executing fourth wireless communication for transmitting a printing job by direct wireless connection after executing the first wireless communication with the printer after the selection of the image is received, in a case where, after the selection of the image is received, the printer is not operated in the predetermined state and the printer is not included in a network including the communication apparatus and the external access point.

Claim 26

The control method according to claim 25, wherein the second wireless communication is executed without executing the first wireless communication after the selection of the image is received in a case where, after the selection of the image is received, a setting of wireless communication to be used for transmitting the print job is enabled in the terminal apparatus and the communication apparatus is operated in the predetermined state, 
wherein the third wireless communication is executed, in a case where, after the selection of the image is received, the setting of the wireless communication to be used for transmitting the print job is enabled in the terminal apparatus, the communication apparatus is not operated in the predetermined state, and the communication apparatus is included in the network including the terminal apparatus and the external access point, 
wherein the fourth wireless communication is executed after the first wireless communication with the communication apparatus after the image is selected is executed, in a case where, after the selection of the image is received, the setting of the wireless communication to be used for transmitting the print job is enabled in the terminal apparatus, the communication apparatus is not operated in the predetermined state, and the communication apparatus is not included in the network including the terminal apparatus and the external access point, and 
wherein fifth wireless communication for transmitting the print job by the direct wireless communication is executed after the first wireless communication with the communication apparatus after the image is selected is executed, in a case where, after the selection of the image is received, the setting of the wireless communication to be used for transmitting the print job is disabled.

Claim 32

The control method according to claim 16, wherein the communication apparatus is a printer.  


Claim 1

A control method of a communication apparatus capable of wirelessly connecting with an external access point provided externally to the communication apparatus and externally to a printer and with the printer, the control method comprising:
receiving selection of an image; 
executing second wireless communication for transmitting a printing job for printing the selected image by direct wireless connection without executing first wireless communication with the printer after the selection of the image is received, in a case where, after the selection of the image is received, the printer is operated in a predetermined state that an access point included in the printer is enabled, wherein the direct wireless connection is connection between the access point included in the printer and the communication apparatus without using the external access point; 
executing third wireless communication for transmitting the printing job by direct wireless connection after executing the first wireless communication with the printer after the selection of the image is received, in a case where, after the selection of the image is received, the printer is not operated in the predetermined state and the printer is not included in a network including the communication apparatus and the external access point; and 
executing, based on communication executed by a shorter range communication method, fourth wireless communication for transmitting the printing job by connection between the printer and the communication apparatus via the external access point, in a case where, after the selection of the image is received, the printer is not operated in the predetermined state and the printer is included in the network including the communication apparatus and the external access point,
wherein the first wireless communication is executed by the shorter range communication method with a communication range shorter than a communication range of the second wireless communication,  
communication range of the third wireless communication and
a communication range of the fourth wireless communication.

Claim 13

The control method according to claim 1, wherein the first wireless communication is communication by Bluetooth.


Claim 17

The control method according to claim 16, wherein the third wireless communication is executed in a case where the terminal apparatus is connecting with the external access point and the communication apparatus is included in the network including the terminal apparatus and the external access point.  


Not included in patent claims, however the limitations can be inherency found in the designs between claims 2, 9 and 17.
Claim 18

The control method according to claim 17, further comprising: executing predetermined processing of broadcasting a predetermined command to the network including the terminal apparatus and the external access point; and determining whether a response to the predetermined command is obtained from the communication apparatus by the predetermined processing, 
wherein the communication apparatus is included in the network including the terminal apparatus and the external access point in a case where it is determined that the response to the predetermined command is obtained from the communication apparatus by the predetermined processing, and 
the communication apparatus is not included in the network including the terminal apparatus and the external access point in a case where it is determined that the response to the predetermined command is not obtained from the communication apparatus by the predetermined processing.  

Claim 2

The control method according to claim 1, further comprising: executing predetermined processing of broadcasting a predetermined command to the network including the communication apparatus and the external access point; and determining whether a response to the predetermined command is obtained from the printer by the predetermined processing, 
wherein the printer is included in the network including the communication apparatus and the external access point in a case where it is determined that the response to the predetermined command is obtained from the printer by the predetermined processing, and 
the printer is not included in the network including the communication apparatus and the external access point in a case where it is determined that the response to the predetermined command is not obtained from the printer by the predetermined processing.

Claim 19

The control method according to claim 18, wherein the predetermined processing is not executed in a case where the communication apparatus is not operated in the predetermined state, and the predetermined processing is executed in a case where the communication apparatus is operated in the predetermined state.  
Claim 3

The control method according to claim 2, wherein the predetermined processing is not executed in a case where the printer is not operated in the predetermined state after the selection of the image is received, and the predetermined processing is executed in a case where the printer is operated in the predetermined state after the selection of the image is received.
Claim 20

The control method according to claim 18, wherein identification information about the communication apparatus is obtained by the first wireless communication, and wherein it is determined that the response to the predetermined command is obtained from the communication apparatus by the predetermined processing in a case where information matching the identification information obtained by the first wireless communication is obtained by the predetermined processing, and it is determined that the response to the predetermined command is not obtained from the communication apparatus by the predetermined processing in a case where the information matching the identification information obtained by the first wireless communication is not obtained by the predetermined processing.  

Claim 4

The control method according to claim 2, wherein identification information about the printer is obtained by the first wireless communication, and wherein it is determined that the response to the predetermined command is obtained from the printer by the predetermined processing in a case where information matching the identification information obtained by the first wireless communication is obtained by the predetermined processing, and it is determined that the response to the predetermined command is not obtained from the printer by the predetermined processing in a case where the information matching the identification information obtained by the first wireless communication is not obtained by the predetermined processing.

Claim 21

The control method according to claim 20, wherein the identification information is a MAC address of the communication apparatus.  
Claim 5

The control method according to claim 4, wherein the identification information is a MAC address of the printer.

Claim 22

The control method according to claim 16, wherein information indicating whether the communication apparatus is operated in the predetermined state is obtained from the communication apparatus by a communication by the shorter range communication method, and wherein the second wireless communication is executed without executing the first wireless communication, in a case where information indicating that the communication apparatus is operated in the predetermined state is obtained from the communication apparatus by the communication by the shorter range communication method.  
Claim 6

The control method according to claim 1, wherein information indicating whether the printer is operated in the predetermined state is obtained from the printer by the communication by the shorter range communication method, and wherein the second wireless communication is executed without executing the first wireless communication after the image is selected, in a case where information indicating that the printer is operated in the predetermined state is obtained from the printer by the first wireless communication.

Claim 23

The control method according to claim 16, wherein an instruction is issued to operate the communication apparatus in the predetermined state by the first wireless communication in a case where the communication apparatus is not operated in the predetermined state and the communication apparatus is not included in a network including the terminal apparatus and the external access point.  

Claim 7

 The control method according to claim 1, wherein an instruction is issued to operate the printer in the predetermined state by the first wireless communication in a case where the printer is not operated in the predetermined state and the printer is not included in the network including the communication apparatus and the external access point after the selectin of the image is accepted.
Claim 24 

The control method according to claim 16, wherein the second wireless communication is executed based on a communication by the shorter range communication method.  

Claim 8

The control method according to claim 1, wherein the second wireless communication is executed based on the communication by the shorter range communication method, and the third wireless communication is executed based on the communication by the shorter range communication method.

Claim 27

The control method according to claim 26, wherein the setting of the wireless communication to be used for transmitting the print job is to be enabled, in a case where, after the selection of the image is received, the setting of the wireless communication to be used for transmitting the print job is disabled.  

Claim 10

The control method according to claim 9, wherein the setting of the wireless communication to be used for transmitting the print job is to be enabled, in a case where, after the selection of the image is received, the setting of the wireless communication to be used for transmitting the print job is disabled.

Claim 28

The control method according to claim 27, wherein the fourth wireless communication is executed based on a fact that the communication apparatus is not included in the network including the terminal apparatus and the external access point.  

Claim 17

The control method according to claim 1, wherein the fourth wireless communication is executed based on a fact that the printer is included in the network including the communication apparatus and the external access point.
Claim 29

The control method according to claim 16, wherein the third wireless communication is executed based on a fact that the communication apparatus is included in a network including the terminal apparatus and the external access point.  

Claim 17

The control method according to claim 1, wherein the fourth wireless communication is executed based on a fact that the printer is included in the network including the communication apparatus and the external access point.

Claim 30

The control method according to claim 16, wherein information for establishing the direct wireless communication is obtained from the communication apparatus by a communication by the shorter range communication method.  
Claim 11

The control method according to claim 1, wherein information for establishing the direct wireless communication is obtained from the printer by the communication by the shorter range communication method.
Claim 31

The control method according to claim 16, wherein the second wireless communication is communication by Wi-Fi.  

Claim 14

The control method according to claim 1, wherein the second wireless communication, the third wireless communication and the fourth wireless communication are communication by Wi-Fi.
Claim 33

A non-transitory computer-readable medium storing therein a control program which when executed by a computer executes the control method according to claim 16.  

Claim 15

A non-transitory computer-readable medium storing therein a control program which when executed by a computer executes the control method according to claim 1.
Claim 34

A terminal apparatus capable of wirelessly connecting with an external access point provided externally to the terminal apparatus and externally to a communication apparatus and with the communication apparatus, the terminal apparatus comprising: 
at least one processor configured to perform: 
executing second wireless communication for communication by direct wireless connection without executing first wireless communication with the communication apparatus, in a case where the communication apparatus is operated in a predetermined state that an access point included in the communication apparatus is enabled,
wherein the direct wireless connection is connection between the access point included in the communication apparatus and the terminal apparatus without using the external access point; and 
executing, based on the first wireless communication, third wireless communication for communication by connection between the communication apparatus and the terminal apparatus via the external access point, in a case where the terminal apparatus is connecting with the external access point, 





wherein the first wireless communication is executed by a shorter range communication method with a communication range shorter than a communication range of the second wireless communication, and 

wherein the first wireless communication is communication by Bluetooth. 
 
 
 

Claim 18 

A communication apparatus capable of wirelessly connecting with an external access point provided externally to the communication apparatus and externally to a printer and with the printer, the communication apparatus comprising: 
at least one processor configured to perform: receiving selection of an image;
executing second wireless communication for transmitting a print job for printing the selected image by direct wireless connection without executing first wireless communication with the printer after the selection of the image is received, in a case where, after the selection of the image is received, the printer is operated in a predetermined state that an access point included in the printer is enabled, 
wherein the direct wireless connection is connection between the access point included in the printer and the communication apparatus without using the external access point; 
executing third wireless communication for transmitting the print job by direct wireless connection after executing the first wireless communication with the printer after the selection of the image is received, in a case where, after the selection of the image is received, the printer is not operated in the predetermined state and the printer is not included in a network including the communication apparatus and the external access point; and 
executing, based on communication executed by a shorter range communication method, fourth wireless communication for transmitting the printing job by connection between the printer and the communication apparatus via the external access point, in a case where, after the selection of the image is received, the printer is not operated in the predetermined state and the printer is included in the network including the communication apparatus and the external access point, wherein the first wireless communication is executed by the shorter range communication method with a communication range shorter than a communication range of the second wireless communication, a communication range of the third wireless communication and a communication range of the fourth wireless communication.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674